Pee Cubiam.
This appeal brings up a judgment of the District Court of the city of Bayonne in favor of the plaintiff against the defendant in the sum of $500.
The suit was brought to recover damages for injuries alleged to have been sustained by the plaintiff in consequence of tripping over a metal nosing on the top step of a flight of steps leading from the floor on which plaintiff’s apartment was located to the front door of the apartment house.
There was ample evidence to show that the nosing in question was out of repair at least a month or more prior to the occurrence; that another person, a woman, had fallen over this nosing; that the matter was brought to the attention of one Rebecca Melnick, who was the agent of the owner, the defendant. Mrs. Melnick testified that she was in charge of the property for the defendant and that she was charged with the duty of collecting rents and making repairs. There was evidence that following the injury to the woman, the defendant or someone acting for her put a nail in the nosing as a temporary expedient, and that thereafter no further repairs were made.
*327The whole ease presented a clear question of fact for the determination of the jury upon the question of the defendant's liability as well as the plaintiff's contributory negligence. Several objections are made to the rulings of the trial judge with respect to the admission of testimony, but we are unable to discover any harmful error, and likewise in the refusal of the trial judge to charge in the language of some of the defendant's requests. The trial judge submitted the matter properly to the jury and there was no harmful error.
The judgment is affirmed, with costs.